Citation Nr: 9911867	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 60 percent disabling.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 until 
October 1963 and from December 1963 until December 1966. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of August 1995, November 1996, and October 1997 which denied 
a total rating based on unemployability, increased ratings 
for bronchial asthma and PTSD, and service connection for 
asbestosis and a low back disorder, respectively.  

The Board notes that the appellant's accredited 
representative stated upon personal hearing on appeal in 
August 1998 in Washington, DC that the issue of service 
connection for sinusitis had been developed for appellate 
review since the mid 1980's.  It is shown, however, that the 
RO informed the veteran by letter dated in September 1986 
that his appeal as to this matter had not been filed within 
the time limits established by the laws and regulations, and 
as such, the prior denial of the claim was final.  A rating 
action in May 1987 found no new and material evidence had 
been received to reopen a claim for service connection for 
sinusitis.  The veteran did not perfect an appeal in this 
regard.  The veteran wrote in September 1997 that he desired 
to reopen his claim for service connection for sinusitis.  
However, this matter is not properly before the Board for 
appellate review and it is referred to RO for further 
consideration.  

Additionally, after a review of the evidence of record, the 
Board is of the opinion that the issues of service connection 
for a low back disorder and an increased rating for PTSD will 
be addressed in a REMAND following the ORDER portion of this 
decision.  The issue of a total rating based on 
unemployability due to service-connected disability will be 
deferred pending completion of the REMAND request. 


FINDINGS OF FACT

1.  The claim for service connection for asbestosis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased rating 
for bronchial asthma has been obtained by the RO.

3.  Bronchial asthma is manifested by an FEV-1 value of 71 
percent of that predicted, and an FEV-1/FVC value of 79 
percent without evidence of an attack per week with episodes 
of respiratory failure, or the requirement for daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medication. 


CONCLUSIONS OF LAW

1.  The claim for service connection for asbestosis is  not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating in excess of 60 percent for 
bronchia asthma are not demonstrated.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6602 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for asbestosis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for 
asbestosis.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The appellant asserts that while his primary functions were 
in infantry during service, he performed tasks in a variety 
of materials handling capacities and the maintenance of 
equipment and armored personnel carriers which exposed him to 
asbestos.  It is contended that he had no pre-service or 
post-service exposure to asbestos.  He maintains that his 
exposure to asbestos in service has developed into asbestosis 
for which service connection should now be granted by the 
Board.  

The veteran's DD-214's from his two periods of service 
between 1961 and 1966 reflect that that he served in the army 
with a military occupational specialty of light weapons 
infantryman in both instances.  The service medical records 
show that while he was treated for chronic respiratory 
symptomatology diagnosed as bronchial asthma throughout his 
service, chest X-rays on separation examinations in August 
1963 and November 1966 were both interpreted as normal.

The veteran was afforded a VA examination in January 1967 and 
no abnormal findings with respect to the chest were recorded.  
A chest X-ray was interpreted as normal.  On VA fee basis 
examination in January 1973, a chest X-ray revealed the 
veteran's lung fields were clear and well aerated.  He was 
hospitalized at a VA facility in July 1975 primarily for a 
condition not pertinent to this appeal and a chest X-ray was 
obtained at that time which disclosed no abnormality.  The 
veteran's lung fields were clear to percussion and 
auscultation, bilaterally, on physical examination.  It was 
noted at that time that he currently worked in a paper mill.  

A medical report dated in February 1977 was received from R. 
Thomas, M.D., in which it was noted that the chest was clear 
to auscultation and percussion.  A private medical report 
dated in July 1978 was received from C. Banov, M.D., noting 
that the veteran had symptoms which included allergies and 
increased wheezing.  It was reported that a chest X-ray 
revealed increased bronchovascular markings.  


The veteran was afforded VA examinations in April and May 
1990 and stated that after getting out of service, he worked 
for Lockheed for four years and was currently employed at the 
Naval shipyard in Charleston, SC, handling and repairing 
equipment.  An X-ray of the chest at that time was 
interpreted as showing minimal linear scarring or 
subsegmental atelectasis at the lateral aspect of the left 
lung base.  

A medical report dated in September 1991 was received from C. 
E. Fechter, M.D., noting that the veteran had a moderately 
severe restrictive lung disease with fibrotic changes on X-
ray which were consistent with asbestosis.  It was reported 
that he had been exposed to asbestos working as a mechanic 
where he repaired materials and handled equipment and handled 
asbestos brick for 17 years, beginning in 1973.  It was 
indicated that no mask and respirators were used until about 
1976.  Dr. Fechter subsequently submitted numerous medical 
reports showing a diagnosis of asbestosis in addition to 
other respiratory disorders.  

The veteran underwent a flexible bronchoscopy with lavage and 
brushings at St. Francis Xavier Hospital in April 1992 where 
it was noted that that he was an industrial worker with 
previous asbestos exposure.  He was afforded a special VA 
examination for compensation and pension purposes in January 
1997 where he rendered a history that he was exposed to 
asbestos when he began working at the Charleston, South 
Carolina Naval Ship Yard in 1973.  A chest-X-ray was obtained 
which was interpreted as showing minimal fibrotic scarring 
but no strong evidence of asbestosis.  

The veteran presented testimony upon personal hearings on 
appeal at the RO in November 1997, March 1998 and before the 
undersigned Member of the Board sitting at Washington DC in 
August 1998 to the effect that he may have been exposed to 
asbestos in service when he performed maintenance on armored 
personnel carriers, especially the brakes and clutches.  He 
related that he had worked at a paper mill after service 
discharge but later obtained a position at a naval shipyard 
where he was involved in installing and removing asbestos.  
He said that his private physician believed that asbestosis 
came from working in the shipyard.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has observed that there is no specific statutory 
guidance with regards to service connection for asbestos 
related diseases, nor has the Secretary promulgated any 
regulations pertinent to service connection for that disease.  
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Rather, 
guidance on asbestos related claims can only be found in VA 
Adjudication Procedure Manual, M21-1, Part VI, § 7.68 
(November 14, 1996) (Hereinafter, M21-1).  There is a 
prevalence of asbestos- related disease among shipyard 
workers and many Navy veterans have had exposure because 
asbestos was used extensively in military ship construction.  
M21-1, Part VI, 7.68(b)(2), (November 14, 1996).

Asbestosis is typically manifested many years later than 
exposure; the latent period varies from 10 to 45 or more 
years between first exposure and the development of the 
disease.  VA Adjudication Procedure Manual, M21-1, Part VI, 
7.68(b)(2) (Change 3, Sept. 21, 1992) (hereinafter "M21-1).  
The clinical diagnosis of asbestosis requires a history of 
exposure as well as radiographic evidence of parenchymal lung 
disease.  M21-1, 7.69(c).  

The Board emphasizes that the veteran was shown to have 
served in the Army during his two periods of service and had 
a military occupational specialty in infantry.  The record 
reflects that while he was indeed treated for respiratory 
symptomatology during active duty, such symptoms were 
attributable to bronchial asthma for which service connection 
is already in effect.  There is no showing that his chest X-
rays were other than normal during the periods of service, 
and a diagnosis of asbestosis does not appear in the record 
until approximately 1991.  Consequently, the clinical record 
does not support a finding that asbestosis was noted during 
active duty or in the years immediately thereafter.  See 
38 C.F.R.§ 1110; 38 C.F.R. § 3.303.  

The record reflects that while the veteran now claims that 
the work he performed in the military incidental to his 
primary duties, to include maintenance and materials 
handling, led to the development of current asbestosis, there 
is no clinical support for this proposition.  Initially, it 
is pointed out that there is no verifiable history of 
exposure to asbestos while the appellant served in the 
military except his own statements to this effect.  Moreover, 
it is indicated that he became employed in the Charleston, 
South Carolina Naval Shipyard in a civilian capacity in 
approximately 1973 and has been reported to have definitively 
been exposed to asbestos in that capacity.  The record 
reflects that no physician of record has opined that 
asbestosis was the result of any inservice exposure, to 
include the veteran's primary physician, Dr. Fechter.  The 
veteran's contentions that he now has asbestosis which is 
related to active service do not establish this as fact since 
he is not qualified, as a lay person, to offer a medical 
opinion or diagnosis.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).  See Grottveit, 5 Vet. App. at 
93.  The Board points out that Dr. Fechter clearly stated in 
his medical report of September 1991 that the veteran was 
directly exposed to asbestos beginning in 1973, and did not 
wear any protection in this regard until approximately three 
years later.  Upon personal hearing on appeal in August 1998, 
the appellant did not refute these statements, and, moreover, 
noted that his physician was of the opinion that asbestosis 
had indeed derived from his employment in the Naval shipyard.  
The appellant further provided a history of postservice 
asbestos exposure upon VA examination in January 1997.  
Consequently, no inservice asbestos exposure may be conceded.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required to make a claim plausible.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, lay assertions to the 
effect that a disease is related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  On this basis, the Board concludes that 
the claim for service connection for asbestosis lacks the 
requisite medical evidence to establish a "nexus" between 
asbestosis and claimed exposure in service (See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995)) and must be found to be 
not well grounded.  


A well-grounded claim must be supported by evidence, more 
than merely allegations.  See Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  Accordingly, without the requisite 
competent evidence reflecting that the veteran currently has 
asbestosis which had its onset during active duty or is 
related to exposure to asbestos therein, he has not met the 
burden of submitting evidence that his claim for service 
connection for such is well grounded (Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611), and the appeal 
based thereon must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).

2.  Increased rating for bronchial asthma.

The Board finds that the veteran's claim for an increased 
rating for bronchial asthma is well-grounded within the 
meaning of the applicable laws and regulations.  38 U.S.C.A. 
§ 5107(a); See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection for bronchial asthma was granted by rating 
action dated in July 1967 and a noncompensable evaluation was 
assigned.  By rating action in May 1993, the rating for the 
veteran's service-connected bronchial asthma with chronic 
COPD was increased to 60 percent disabling from January 1993.  
The veteran asserts that his service-connected bronchial 
asthma is continually worsening and that a higher disability 
evaluation is warranted in this instance.

The record reflects that an informal claim for an increased 
evaluation for bronchial asthma was received on October 22, 
1996 with the submission of medical evidence.  Thus, in 
contrast to the bronchial asthma rating criteria applicable 
to adjudication of a claim for a total rating based on 
individual unemployability, received in June 1995, the 
veteran's increased rating claim for service-connected 
bronchial asthma will be evaluated in accordance with only 
the revised criteria set forth in 38 C.F.R. § 4.97, 
Diagnostic Code 6602, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720 (1996).

Under the newly revised criteria, the current 60 percent 
evaluation is warranted for bronchial asthma when the FEV-1 
value is 40 to 55 percent of that predicted, or when the FEV-
1/FVC value is 40 to 55 percent of that predicted, or when at 
least monthly visits to a physician are required for care of 
exacerbations, or when intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
required.  A 100 percent evaluation is warranted for 
bronchial asthma evidenced by an FEV-1 value of less than 40 
percent of predicted or FEV1/FVC is less than 40 percent, or 
there is more than one attack per week with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications are required.  38 C.F.R. § 4.97, Diagnostic Code 
6602

A medical report dated in October 1995 was received from Dr. 
Fechter in December 1995 noting that the appellant's overall 
respiratory function on his last visit in September 1995 was 
53 percent of predicted.  It was opined that this was a 
moderately severe to severe condition for which the vetera 
employed a nebulizer treatments with beta-agonist.

The veteran was afforded a VA examination in April 1996 where 
he complained that his shortness of breath was only slightly 
worse than two years before, and was relieved somewhat by 
medications including nebulizers and aerosols of a temporary 
nature.  He reported occasional cough productive of clear or 
slightly yellow sputum.  His medication regimen was reported 
to consist of Ventolin, Azmacort and albuterol MDI.  The 
examiner noted that pulmonary function studies revealed an 
FEV-1 of 64 percent and an FVC of 67 percent consistent with 
moderate obstructive defect which was noted to change with 
vasodilators.  The veteran indicated that his activities were 
limited to mowing the yard, which took him a great deal of 
time and was quite difficult, or walking approximately 200 
yards, at which point he had to rest secondary to marked 
dyspnea.  He complained or tiring easily, but related that 
his appetite and sleep patterns were normal.  

Upon examination, there was normal jugular vein distention.  
The chest was clear to auscultation.  There were no wheezes 
or crackles noted, but there was slightly decreased air entry 
at the bilateral bases. 

Dr. Fechter wrote in September 1996 that the veteran had had 
recurrent bronchitis over the past four months with worsening 
pulmonary function and a recent spirometry showing an FEV-1 
of only 49 percent of predicted.  It was noted that he was on 
an aggressive combination of bronchodilators but could not 
take theophylline due to dyspepsia.  

VA outpatient clinic notes dated between 1996 and 1997 show 
that the appellant was treated for a variety of complaints 
and disorders, including bronchial asthma.  

The veteran was most recently afforded a VA special pulmonary 
examination in January 1997.  He stated that his asthma 
symptoms had worsened since 1993.  His primary complaints 
were noted to include shortness of breath with activity, 
dyspnea on exertion after climbing one flight of stairs, and 
inability to walk more than 1/2 block without breathing 
difficulty.  It was noted that he had been on steroids for 
his lung disease in approximately 1991, but had had none 
recently.  It was reported that he currently controlled his 
symptoms with an Azmacort nebulizer and antibiotics for 
chronic bronchitis.  The veteran indicated that his shortness 
of breath had limited his physical capacity over the past 
year to the extent that he was unable to garden as he had in 
previous years.  

Upon physical examination, the lungs were clear to 
auscultation and percussion.  There was no evidence of 
clubbing or cyanosis in the extremities.  Pulmonary function 
studies revealed a post bronchodilator FEV-1 of 71 percent 
and an FEV-1/FVC of 79 percent.  It was noted that there was 
a positive response to bronchodilators.

A medical report dated in July 1997 from Dr. Fechter noted 
that current pulmonary function testing showed values 
primarily in the 50 to 60 percent range, but that in the past 
eight months, it had been less than 56 percent.  It was 
reported that the veteran was being maintained on a hand-held 
nebulizer with 2.5 milligrams of albuterol daily.  Dr. 
Fechter stated that the appellant's pulmonary condition 
clearly improved when he used his inhaled corticosteroids 
properly and that he was writing a prescription requesting 
that the VA consider providing an AeroChamber and Vanceril.

The veteran presented testimony upon multiple personal 
hearings on appeal to the effect that he had a worsening 
asthmatic condition.  However, on most recent personal 
hearing in August 1998, he stated that his asthma was 
"almost under control with the medication I'm taking."  
(See transcript, page 11.)  He indicated that he had not had 
an emergency visit to the hospital for his symptoms in 
several years.  

Analysis

The record reflects that although the appellant now asserts 
that his service-connected bronchial asthma is far more 
disabling than reflected by the currently assigned disability 
evaluation, the evidence does not support this assessment.  
The most recent VA examination of record in January 1997 
indicates that pulmonary function is preserved to a 
substantial extent with FEV-1 and FEV-1/FVC values of 72 
percent predicted and 79 percent, respectively.  The record 
shows that while the appellant's private physician, Dr. 
Fechter, indicated diminished pulmonary function in a medical 
report of July 1997 noting findings in the 50 to 60 percent 
range, it is clearly demonstrated that the veteran's 
symptomatology does not approximate the FEV-1 and FEV-1/FVC 
criteria of less than 40 percent predicted for a total 
disability rating in this regard.  

Moreover, the record indicates that although the appellant 
appears to receive regular follow-up for his bronchial 
asthma, he testified on most recent hearing on appeal in 
August 1998 that he had not had any attack requiring 
emergency treatment for a number of years.  The record does 
not reflect any verifiable history of more than one attack of 
asthma per week with episodes of respiratory failure.  
Additionally, it is shown that while the appellant does 
indeed rely on medication to control his symptoms, there is 
no clear indication that he currently requires the use of 
high dose corticosteroids or immuno-suppressive medications.  
The veteran himself admitted upon personal hearing on appeal 
in August 1998 that his symptomatology is under control with 
his medication. 

The clinical evidence of record clearly shows that the 
appellant is not within the FEV-1 and FEV-1/FVC values for a 
100 percent disability rating under the rating criteria for 
bronchial asthma implemented effective October 7, 1996.  
Consequently, the requirements for a 100 percent disability 
evaluation are not met.  The Board thus finds that absent 
competent evidence of FEV1 and FEV1/FVC values which comport 
with a greater degree of respiratory impairment, or a 
clinical indication of more than one asthma attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications, an increased evaluation for 
bronchial asthma is not warranted.  


ORDER

Evidence of a well grounded claim having not been received, 
service connection for asbestosis is denied.

An increased rating for bronchial asthma is denied.


REMAND

1.  Service connection for a low back disorder.

The appellant also contends that after he was treated for low 
back symptoms during active duty in 1963 which developed into 
chronic disability.  It is asserted that service connection 
for a low back disorder is thus warranted.  

The veteran testified upon personal hearing on appeal in 
August 1998 that he had been hospitalized at the Charleston, 
South Carolina VA Medical Center in 1970 and placed in 
traction for 14 days.  He also indicated that he had been 
treated by private physicians, Drs. Reed Walley and David 
Casselon since 1970 for reasons that were unspecified.  The 
Board is of the opinion in this regard that all of those 
records should be requested and secured.  Additionally, the 
record does not show that the appellant has been afforded any 
VA examination specific to his back.  Consequently, there is 
no clinical records supporting a current and definitive 
disorder of the low back.  The Board concludes in this 
respect that a current VA examination is in order.  

2.  Increased rating for PTSD

The veteran is currently rated 30 percent disabled due to 
PTSD.  He seeks an increased rating, claiming that his 
psychiatric disorder is more severely disabling than 
currently evaluated.  The veteran's private physician, Dr. 
Fechter, wrote in September 1996 that in his opinion, the 
appellant had relatively severe PTSD to the extent that 
communicative skills and emotional stability had been 
compromised.  The veteran stated upon personal hearing on 
appeal in August 1998 that he was currently being followed 
for PTSD at the Charleston, South Carolina VA facility, and 
had been prescribed medication in this regard.  These records 
have not been requested or secured.  Additionally, a careful 
review of the record discloses that the appellant has not had 
a VA psychiatric examination for compensation and pension 
purposes since May 1990.  Therefore a current examination is 
warranted. 

The Court has held that the VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
to include securing medical records to which reference has 
been made, and a thorough and complete medical examination, 
so that the evaluation of the claimed disability will be a 
fully informed one."  See Gilbert v. Derwinski, 1 Vet.App. 
49,55 (1990) and Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Accordingly, the case is therefore REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
provided with medical release authorizations 
to obtain the addresses and to secure the 
clinic records of Drs. Walley and Casselon.

2.  The RO should contact the Charleston, 
South Carolina VA facility and specifically 
request any and all clinic record dating from 
1966 through 1970.  

Additionally, any and all VA clinic 
records dating from October 1996 
pertaining to low back and psychiatric 
disability, including inpatient, 
outpatient and/or therapy records, 
should be associated with the claims 
files. 

3.  The veteran should be contacted and 
requested to indicate whether he is in 
receipt of Social Security (SSA) 
disability benefits.  If the response is 
in the affirmative, the RO is to contact 
SSA and obtain all medical records 
associated with the veteran's claim for 
SSA disability benefits.  Any records 
received should be associated with the 
claims folder.

4.  The RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected PTSD.  All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report of examination 
should contain a detailed account of all 
manifestations of the disability(ies) 
found to be present.  If there are found 
to be psychiatric disorder(s) other than 
PTSD, the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning. 

A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code 
assigned, is to be included.  The claims 
folder and a copy of this remand must be 
made available to the psychiatrist for 
review in conjunction with the 
examination.  It should be indicated by 
the examiner whether the claims folder 
has been reviewed.  The complete 
rationale any opinion expressed must be 
set forth in a legible report.  

5.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the nature and extent of 
any current low back disability.  All 
indicated tests and studies should be 
performed and all clinical 
manifestations should be reported in 
detail.  The claims folder and a copy of 
this REMAND must be made available to 
the examiner prior to the evaluation.  
The examiner must indicate in the report 
whether the claims folder was reviewed.  

Prior to the examinations, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report 
for the examinations in order that he 
may make an informed decision regarding 
his participation in said examination.

6.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, 
for immediate corrective action.

7.  After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for a 
low back disorder and a disability 
rating greater than 30 percent for PTSD.  
If either disposition remains 
unfavorable to the veteran, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford him the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with VA's duty to assist and 
to afford the veteran due process of law.  The Board 
intimates no opinion as to the ultimate outcome of the 
veteran's claims.  No action is required of the veteran until 
further notice.  The issue of entitlement to a total rating 
based on unemployability due to service-connected disability 
will be deferred pending completion of the above requested 
action.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 


